Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-11,14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the preamble calls for an “instrument” (i.e., a device), yet the body (lines 2 to last) of the claim provides a list of parts (i.e. nanoparticle dispenser, first line, voltage supply coupled to a switch, second line/sample collector).  Is this claim intended to be a device (as stated in the preamble), or is it intended to be a few unconnected structural elements (as provided in the body)?  The claim is internally inconsistent to that extent.  Either the unconnected structural elements should be claimed as being at least operatively connected together to provide for an instrument (i.e. device), or the preamble should read - - A sampling system - -, or the meaning of the common term “instrument” needs to be redefined.  Which of the 2 possibilities (“instrument” (i.e. device), or a broader list of parts (i.e. system)) is Applicant’s intent.
As to claim 9, the preamble calls for device, yet the “storage apparatus” is not connected to any remaining limitation.  Thus, the claim is internally inconsistent?

Comment; Novosselov’s instrument extracts (“extractive”, line 2, claim 1) samples at least as much called for in Applicant’s claim 1.  Applicant’s disclosure describes the dispenser as one that dispenses “20 nm silica nanoparticles”, and otherwise does not either (1) provide for any specific dimensional range, or (2) provide a dispenser with structural elements that inherently nanoparticle dispenser” (italics added, line 2) is interpreted to mean a dispenser that dispenses particles having a dimension of about “20 nm”.  Novosselov materials (Para 97) do not suggest the “20 nm”, and thus do not suggest employing a nanoparticle dispenser (i.e. dispenser that dispenses particles of about 20 nm), with remaining claim limitations of claim 1.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following references suggest that the term nanoparticle has many distinctly different dimensional meanings to one of ordinary skill:
Campas et al 2016/0116394 teach (Para 16) nanoparticles may range from 1 to 1000 nm.
Gordon et al 2015/0330951 teach (Para 28) trapping nanoparticles as small as 0.1 nm.
Cohen et al 2015/0001139 teach (Para 53) nanoparticles commonly in the size of 30 to 100 nm.
Duce et al 8,766,511 suggests (col. 7, line 1) that the nanoparticle range is from 20 nm to 1 micron.
 
Please delete non-elected claims 15-20 in any response to this final office action.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.